Title: To John Adams from James Wilkinson, 27 September 1799
From: Wilkinson, James
To: Adams, John



Sir,
Boston, September 27th 1799.

With a sense the most respectful, I presume to intrude the documents enclosed on the President’s attention, in the hope that they may serve to amuse a leisure hour.
The first is an imperfect register of the trading vessels, which passed our barrier post on the Mississippi during a short period, and is evidential of the progressive population and improvement of our Western Country, which sent the first boat of trade to New Orleans, subsequent to the American revolution, in the year 1787. It is deeply impressed on my mind, that a strong colony of Easterns, who alone of our countrymen possess national character, planted near this barrier, would diminish the necessity of a military force at that point, and would form a rampart, against usurpation within, and encroachments from without.
The second will exhibit the amicable dispositions, subsisting between the national military on the Mississippi, and the Spanish government of Louisiana, which official injunctions have made it my duty to foster.
And the third is submitted to you, as a testimony that I have combined the spirit of conciliation, to the rigid discharge of the trust, you have been pleased to repose in me; to vindicate the transmittal of these addresses, against the imputation of vanity, permit me to observe, that (equally unsought and unexpected) they are intended for your eye only, and that amidst the emotions which occur, in the course of my public duty, I can be sensible of none more impulsive, than the desire to justify your confidence.
With an attachment the most respectful, the most grateful, most warm and sincere, I have the honor to be Sir, / your obliged and faithful / Soldier and Servant

Ja: Wilkinson